UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 05-6680




In Re:       KENT GRIFFIN,

                                                             Petitioner.



                   On Petition for Writ of Mandamus


Submitted:    August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kent Griffin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kent Griffin petitions for writ of mandamus, requesting

an order requiring the district court to rule on his pending motion

under the All Writs Act.   Our review of the district court docket

sheet reveals that the district court has recently denied Griffin’s

motion.   Accordingly, because the district court has decided

Griffin’s case, we grant permission to proceed in forma pauperis

and deny the mandamus petition as moot.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                               - 2 -